Citation Nr: 0017143	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-12 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected organic heart disease with systolic murmur 
and hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel





INTRODUCTION

The appellant served on active duty service from October 1976 
to July 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision concluded that 
the appellant's hypertension was a manifestation of his 
service-connected organic heart disease with systolic murmur.  
The decision then denied an increased disability rating, in 
excess of 10 percent, for the appellant's recharacterized 
condition, i.e., service-connected organic heart disease with 
systolic murmur and hypertension.  The appellant subsequently 
filed a timely notice of disagreement and substantive appeal 
concerning this issue.

In January 1998, the appellant's file was transferred to the 
RO in Jackson, Mississippi, pursuant to a change in his 
address.  In August 1999, the Board remanded this case for an 
additional examination of the appellant and for the RO to 
consider the newly revised diagnostic codes for 
cardiovascular disorders. See 62 Fed. Reg. 65207-65224 
(December 11, 1997).  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected organic heart disease 
with systolic murmur and hypertension is currently manifested 
by: hypertension, controlled with medication; no evidence of 
cardiac decompensation; a workload of ten metabolic 
equivalents (METs) during treadmill test; good left 
ventricular function, ejection fraction of 70 percent; and 
subjective complaints of daily chest pains.  An 
echocardiogram, performed in December 1999, revealed no 
evidence of hypertrophy or enlargement of the heart.

3.  The veteran's service-connected organic heart disease 
with systolic murmur and hypertension is not manifested by 
either: (1) a recurrence of rheumatic fever, with cardiac 
manifestations, within the past three years; or (2) a 
diastolic murmur with characteristic electrocardiogram 
manifestations or a definitely enlarged heart.

4.  The veteran's service-connected organic heart disease 
with systolic murmur and hypertension is not manifested by 
any of the following: (1) a workload of greater than five 
metabolic equivalents but not greater than seven metabolic 
equivalents results in dyspnea, fatigue, angina, dizziness, 
or syncope; or (2) evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.

5.  Neither the regulations for rating the veteran's 
disability in effect at the time he filed his claim nor the 
rating regulations as amended in January 1998 are more 
favorable to the claim.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected organic heart disease with systolic murmur 
and hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Codes 
7000-7101 (1997) (effective through January 11, 1998); and as 
amended by 38 C.F.R. § 4.104, Diagnostic Code 7000-7101 
(1999) (effective on January 12, 1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  His assertion that his 
service-connected organic heart disease with systolic murmur 
and hypertension has increased in severity is plausible. See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  All benefit of the doubt 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3 
(1999).

II.  Factual Background

In February 1990, the RO issued a rating decision that 
granted service connection for organic heart disease with 
systolic murmur and assigned thereto a 10 percent disability 
rating, effective July 1988.  In November 1996, the veteran 
filed his present claim seeking an increased disability 
rating for his service-connected organic heart disease with 
systolic murmur.  The veteran also claimed service-connection 
for hypertension secondary to this condition.

Medical treatment records, dated December 1996 through 
October 1999, were retrieved by the RO from the VA medical 
center in Memphis, Tennessee.  A treatment report, dated in 
December 1996, noted blood pressure readings of 180/88 and 
160/96.  The report concluded with an assessment of 
hypertension and prescribed Maxzide.  A subsequent treatment 
report, dated in December 1996, noted a blood pressure 
reading of 126/80.  The report concluded with an assessment 
of hypertension, controlled.  

In February 1997, a VA examination for diseases of the heart 
was conducted.  The report of this examination noted the 
veteran's complaints of vision changes, increased heart rate, 
palpations, chest pain and sweating.  The report also stated:

Patient is able to run three miles three 
times a week without chest pain or 
shortness of breath.  He sleeps on one 
pillow.  He is not usually up to the 
bathroom at night.  He has had no chest 
pains, shortness of breath, or palpations 
in the last six months.

Physical examination of the heart revealed a grade 2/6 
systolic murmur at the apex, with no gallop, bruit or rub.  A 
blood pressure reading of 120/90 was taken.  An 
electrocardiogram (EKG) was performed and revealed a 
"[n]ormal sinus rhythm with sinus arrhythmia, left 
ventricular hypertrophy."  The report concluded with 
diagnoses of: (1) vision changes by history, unknown 
etiology; (2) hypertension, by history since 1989, fair 
control with medications; (3) organic heart disease with 
systolic murmur by history since 1983 with atypical chest 
pain, nausea, diaphoresis, and grade 2/6 systolic murmur at 
apex.

A treatment report, dated in April 1997, noted a standing 
blood pressure reading of 112/56 and sitting blood pressure 
readings of 102/60, 104/60 and 108/56.  The report also 
indicated that the veteran was taking anti-hypertensive 
medication (Maxzide).

In February 1998, a VA examination for the heart and 
hypertension was conducted.  The report of this examination 
noted the veteran's complaints of "occasional headaches and 
he usually takes a Bayer aspirin with relief.  He complains 
of dyspnea on exertion only on running.  He walks one mile 
three times a week."  The report also noted hat he has daily 
pain in the left chest area and that "[i]t usually lasts 
about 30 seconds."  The report noted that he sleeps on one 
pillow.  "No history of paroxysmal nocturnal dyspnea.  No 
history of peripheral swelling."  Physical examination 
revealed a well developed and well nourished individual. The 
report also stated:

[B]lood pressure 154/94, 154/90 sitting, 
140/90 reclining, 150/96 standing.  
Cardiac exam reveals a regular rate with 
a 1/6 systolic murmur heard best at the 
left sternal border, PMI is not 
displaced, precordium is not hyperactive, 
there is no peripheral edema.

An EKG was performed and revealed: (1) sinus mechanism, rate 
70, and (2) normal ECG.  The report concluded with a 
diagnosis of "Hypertension (3-7 METS)."

A letter from the veteran, received in September 1999, 
disputed the information listed on the report of his February 
1997 VA examination of the heart.  Specifically, he stated 
that he was referring to exercises he was required to perform 
while still in the military when he told the examiner that he 
ran two miles, three times a week.

A treatment report, dated in October 1999, noted that the 
veteran was seen for a hypertension follow-up.  The report 
noted a blood pressure reading of 152/74.  The report 
concluded with assessments of hypertension, controlled, and 
tachycardia.  It also noted that the veteran was taking 
Maxzide for this condition and that he should begin walking 
exercises four times per week.

In December 1999, a VA examination for the heart was 
conducted by a VA cardiologist.  The report of this 
examination noted the veteran's history of a heart murmur 
being detected during an annual flight examination in 
December 1984.  The report stated:

After reviewing veteran's chart and 
conducting a thorough examination; 
including a detailed history and physical 
examination, and review of all tests 
performed, both current as well as those 
done in the past, i.e., serial 
electrocardiograms, stress test, x-ray 
chest and echocardiograms, I come to the 
following observations:

1.  There is no evidence of any 
organic heart disease; the 'systolic 
murmur' is physiological and 
functional in nature and should not 
be a source of any disability.

2.  Diagnosis of hypertension, made 
much later in his life and for which 
he is being treated with good 
control of blood pressure, has no 
connection, whatsoever, with the 
diagnosis of 'systolic murmur' made 
much earlier, and which, as 
mentioned above, is innocent in 
nature.  Moreover, at present, there 
are no findings in the 
electrocardiogram to suggest any 
adverse effect high blood pressure 
on the heart; no evidence of left 
ventricular hypertrophy and/or 
strain.  Similarly, 2-D 
echocardiogram does not show any 
evidence of hypertrophy or 
enlargement of the heart.  

3.  His current state of health, 
shows no signs of physical 
limitations as documented by: a) 
Normal physical examination; normal 
resting heart rate and blood 
pressure without any signs of 
cardiac decompensation, and b) 
Normal laboratory data; (i) good 
exercise tolerance-achieving maximum 
work-load of 10 Mets during the 
Treadmill test, and (ii) good left 
ventricular function - ejection 
fraction of 70% by 2-D echo.

CONCLUSION:  There is nothing in my 
examination to support the claim of the 
veteran that his blood pressure is 
service connected and that his blood 
pressure is limiting his physical 
capacity to perform normal activity.  
Furthermore, I do not find any evidence 
of organic heart disease; presence of a 
functional systolic murmur is not enough 
to support the diagnosis.

A copy of the report summarizing the veteran's EKG 
examination noted that he was taking hydrochlorothiazide and 
triamterene.  The report of the veteran's treadmill test 
noted that he reached 10 METs prior to stopping due to 
fatigue.  Finally, the report of the veteran's 
echocardiography examination summarized the findings as 
normal.  In particular, the report noted normal left-
ventricular size with very good function, normal valves, and 
trace mitral regurgitation.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (1999).

The veteran's service-connected organic heart disease with 
systolic murmur and hypertension is currently evaluated as 10 
percent disabling pursuant to Diagnostic Code 7000.  
Effective January 12, 1998, the rating criteria for 
evaluating cardiovascular disorders changed. See 65 Fed. Reg. 
207, 224 (December 11, 1997). The United States Court of 
Appeals for Veterans Claims (Court) has stated that where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise. 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO in this 
case has considered the veteran's claim under both the 
current and the prior versions of the rating criteria for 
evaluating cardiovascular disorders. See 38 C.F.R. § 4.104, 
Diagnostic Codes 7000-7099 (1997) (effective through January 
11, 1998); and as amended by 38 C.F.R. § 4.104, Diagnostic 
Codes 7000-7099 (1999) (effective on January 12, 1998).  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VA O.G.C. 
Prec. Op. 11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet.App. 
308, 312-13 (1991).

Under the previous version of Diagnostic Code 7000, a 10 
percent rating is warranted when, following active rheumatic 
heart disease, there is an identifiable valvular lesion, 
slight, if any dyspnea, and the heart is not enlarged.  A 30 
percent evaluation is warranted from the termination of an 
established service episode of rheumatic of rheumatic fever, 
or its subsequent recurrence, with cardiac manifestations, 
during the episode or recurrence, for 3 years, or diastolic 
murmur with characteristic EKG manifestations or definitely 
enlarged heart.  A 60 percent rating may be assigned when the 
heart is definitely enlarged, with severe dyspnea on 
exertion, elevation of the systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia, with more than light manual labor 
precluded.  A 100 percent evaluation for inactive rheumatic 
heart disease requires clinical and roentgenogram 
confirmation of definite enlargement of the heart, dyspnea on 
slight exertion, rales, pretibial pitting at the end of the 
day, or other definite signs of beginning congestive failure; 
and preclusion of more than sedentary labor. 38 C.F.R. § 
4.104, Diagnostic Code 7000 (1997).

The regulatory revisions, effective January 12, 1998, 
incorporate objective measurements of the level of physical 
activity, expressed numerically in metabolic equivalents 
(METs) at which cardiac symptoms develop.  One MET is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  METs are measured by means of a treadmill test.  
However, it is recognized that a treadmill test may not be 
feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable. See 38 C.F.R. § 4.104, Note 2 (1999).

Under the revised criteria for Diagnostic Code 7000, a 10 
percent rating is warranted where a workload of greater than 
seven METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  A 30 percent rating is warranted where 
there is a workload of greater than five METs but not greater 
than seven METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electro-cardiogram, echocardiogram, or X-ray.  
A 60 percent rating is warranted where there has been more 
than one episode of congestive heart failure in the past 
year; where a workload of greater than three METs but not 
greater than five METs results in dyspnea, fatigue, angina, 
dizziness or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is warranted for chronic congestive heart 
failure; where a workload of three METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 38 C.F.R. § 4.104 (1999).

During the course of this appeal, the criteria in the VA 
Schedule for Rating Disabilities for evaluating the degree of 
impairment resulting from hypertensive vascular disease 
(hypertension) was also changed. Compare 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997), amended by 62 Fed. Reg. 65207 
(1997), codified at 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1999).  Although Diagnostic Code 7101 has been amended, the 
criteria for evaluating the veteran's hypertension has not 
substantially changed. See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under both the old and new criteria of Diagnostic Code 7101, 
a 20 percent evaluation is warranted when diastolic pressure 
is predominantly 110 or more with definite symptoms.  The new 
version of Diagnostic Code 7101 reveals that a disability 
rating of 20 percent is also warranted when systolic pressure 
is predominantly 200 or more.

Considering the veteran's service-connected organic heart 
disease with systolic murmur and hypertension under the old 
rating criteria, it is noted that there is no evidence that 
the veteran has had a recurrence of rheumatic fever within 
three years of the date of his latest claim for an increased 
rating.  Also, there is also no evidence that the veteran 
currently has a diastolic murmur with characteristic EKG 
manifestations or a definitely enlarged heart.  Thus, the 
preponderance of the competent evidence is against a rating 
greater than 10 percent under the old criteria. See 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1997).  That rating 
contemplates an identifiable valvular lesion; slight dyspnea, 
if any; and no cardiac enlargement.  The veteran's service-
connected organic heart disease with systolic murmur and 
hypertension is shown to fall within those criteria.  There 
is no evidence of record noting a finding of cardiac 
enlargement.  The VA cardiologist conducting the veteran's 
most recent VA cardiology examination noted that no evidence 
of organic heart disease was found.  The report stated that 
the veteran's "2-D echocardiogram does not show any evidence 
of hypertrophy or enlargement of the heart."  The VA 
cardiologist also indicated that the veteran's "current state 
of health, shows no signs of physical limitations as 
documented by: a) Normal physical examination; normal resting 
heart rate and blood pressure without any signs of cardiac 
decompensation, and b) Normal laboratory data; (i) good 
exercise tolerance-achieving maximum work-load of 10 Mets 
during the Treadmill test, and (ii) good left ventricular 
function - ejection fraction of 70% by 2-D echo."  The prior 
VA cardiology examination, performed in February 1998, noted 
that the veteran had "complaints of dyspnea on exertion only 
on running," and that "[h]e walks one mile three times a 
week."  The February 1997 VA examination of the heart noted 
that the veteran "has had no chest pains, shortness of 
breath, or palpitations in the last six months."

The Board also concludes, after a thorough review of the 
evidence of record that a higher disability rating is not 
warranted under the new criteria for Diagnostic Code 7000.  
On the December 1999 exercise treadmill test, the veteran was 
able to perform a workload of ten METs before the test was 
stopped due to fatigue.  As noted above, the next higher 
rating, 30 percent rating, is warranted when a workload of 
greater than five and less than seven METs results in 
dyspnea, fatigue, angina, dizziness, or syncope.  Such is not 
shown in this case.  In addition, there is no persuasive 
evidence of cardiac hypertrophy or dilatation on EKG, 
echocardiogram, or X-ray.  The VA cardiologist conducting the 
veteran's December 1999 VA heart examination noted that 
"[t]here is no evidence of any organic heart disease; the 
'systolic murmur' is physiological and functional in nature 
and should no be a source of any disability."  The 
examination report further stated:

[A]t present, there are no findings in 
the electrocardiogram to suggest any 
adverse effect high blood pressure on the 
heart; no evidence of left ventricular 
hypertrophy and/or strain.  Similarly, 2-
D echocardiogram does not show any 
evidence of hypertrophy or enlargement of 
the heart.  

3.  His current state of health, shows no 
signs of physical limitations as 
documented by: a) Normal physical exam; 
normal resting heart rate and blood 
pressure without any signs of cardiac 
decompensation, and b) Normal laboratory 
data; (i) good exercise tolerance-
achieving maximum work-load of 10 Mets 
during the Treadmill test, and (ii) good 
left ventricular function - ejection 
fraction of 70% by 2-D echo.

The prior VA cardiology examination, performed in February 
1998, noted that the veteran "complains of dyspnea on 
exertion only on running," and that "[h]e walks one mile 
three times a week."  The February 1997 VA examination of the 
heart noted that the veteran "has had no shortness of 
breath," and that he "is able to run three miles three times 
a week without chest pain or shortness of breath."  The 
report also stated that "[h]e has had no chest pains, 
shortness of breath, or palpitations in the last six months."  
In sum, the preponderance of evidence is against a rating in 
excess of 10 percent under the revised criteria. See 38 
C.F.R. § 4.104, Diagnostic Code 7000 (1999).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999) whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation for service-connected 
organic heart disease with systolic murmur and hypertension.  
The veteran's most recent VA examination and medical 
treatment reports noted that his hypertension was well 
controlled with medication and is not manifested by diastolic 
pressure of predominantly 110 or more or systolic pressure of 
predominately 200 or more. See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997), amended by 62 Fed. Reg. 65207 (1997), 
codified at 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  
Thus, a higher rating is not available under this code 
section.  

Generally, all disabilities , including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1999).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any on of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).  In reviewing 
the various diagnostic codes at issue herein, the Board 
concludes that the veteran is not entitled to a separate 
rating for the hypertensive component of his service-
connected heart disorder.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 2 (1999).

In his Statement in Appealed Case, VA Form 646, filed in June 
2000, the veteran's representative questioned how the VA 
cardiologist, who conducted the December 1999 examination, 
determined that there was no heart or hypertensive condition 
without explaining the medications "prescribed by his 
associates at the facility."  This argument, however, 
mischaracterizes the findings of the VA cardiologist.  As 
noted in the conclusion section of the December 1999 
examination report, "[d]iagnosis of hypertension, made much 
later in life and for which he is being treated with good 
control of blood pressure, has no connection, whatsoever, 
with the diagnosis of 'systolic murmur' made much earlier, 
and which, as mentioned above, is innocent in nature."  Thus, 
the VA cardiologist does not appear to dispute the veteran's 
current diagnosis of hypertension, but rather, he questions 
its relationship to the veteran's systolic murmur.  "The 
'systolic murmur' is physiological and functional in nature 
and should not be a source of disability."

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected 
organic heart disease with systolic murmur and hypertension. 
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for service-connected 
organic heart disease with systolic murmur and hypertension 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

